Citation Nr: 1504436	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to July 26, 2013, and in excess of 20 percent thereafter, for status-post lumbosacral strain with spondylosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from February 1984 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions dated in January 2008 and July 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

In the July 2013 rating decision, which was issued in response to an August 16, 2011, claim, the AOJ decreased the Veteran's rating for status-post lumbosacral strain with spondylosis from 40 percent disabling to 20 percent disabling, effective July 26, 2013.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that separate ratings for distinct periods of time may be awarded based on the facts).  The Board notes that the AOJ's discontinuance of a 40 percent rating for status-post lumbosacral strain with spondylosis appears tantamount to a rating reduction.  Notice requirements for rating reductions are governed by 38 C.F.R. § 3.105 (2014).  Although generally the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA prior to issuing a final rating reduction, these due process requirements are not applicable in the present matter. See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Significantly, the due process provisions of 38 C.F.R. § 3.105(e) are only properly applied where the rating reduction would result in a reduction in the Veteran's overall disability evaluation, such that VA disability compensation payments would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).   In the present matter, the reduction did not impact the level of the Veteran's disability compensation as he has been in receipt of a combined 90 percent rating since August 16, 2011, the date of claim for an increased rating.  In fact, the record shows that his 90 percent rating had been in effect since September 7, 2010.  Thus, the Veteran's compensation payments were not reduced at that time.  In turn, the provisions of 38 C.F.R. 
§ 3.105(e) are not applicable.  Id.  Consequently, such matter constitutes a claim for an increased rating rather than an appeal of a reduction, and, as such, has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System  (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through July 2013, which were considered by the AOJ in the July 2013 rating decision regarding the Veteran's increased rating for his back disability.  Such records, as well as additional evidence pertaining to the Veteran's alleged in-service stressors and consisting of private treatment records, were not considered by the AOJ in the August 2010 supplemental statement of the case addressing the issue of entitlement to service connection for an acquired psychiatric disorder.  38 C.F.R. 
§ 20.1304(c).  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the claim for an increased rating for his back disability, the Veteran indicated that he had been receiving ongoing treatment for his back from the University of California San Diego in a March 2014 substantive appeal.  Records from that facility dated only through March 2012 have been associated with the record.  As such, the AOJ should contact the Veteran to obtain appropriate authorization so that updated records can be obtained.    

The Board notes that the Veteran was most recently afforded a VA examination in July 2013 in order to assess the nature and severity of his back disability.  Therefore, after obtaining the private treatment records, the AOJ should review the additional evidence and determine whether another VA examination is necessary to address the severity of the Veteran's back disability.

Pertaining to the Veteran's service connection claim, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The Veteran asserts that his currently diagnosed PTSD is the result of several traumatic incidents during service, including a chemical fire that occurred on the U.S.S. Ranger sometime between August 1991 and July 1993.  Several letters from individuals who had served with the Veteran described this chemical fire.  Deck logs from the U.S.S. Ranger, which were provided by the Naval History and Heritage Command, reference multiple fires in September 1992, but do not include any specific description or details of the fire.  Therefore, for purposes of obtaining an examination, the Veteran's reported stressor is considered to be verified.  The post-service clinical evidence reflects assessments of PTSD and depression.  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from July 2013 to the present from the Mission Valley Community Based Outpatient should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide appropriate authorization so that private treatment records from the University of California San Diego Medical Center dated after March 2012 may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all treatment records from the Mission Valley Community Based Outpatient Clinic dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3. After obtaining the above VA and private treatment records, the AOJ should review the additional evidence and determine whether another VA examination is necessary to address the severity of the Veteran's status-post lumbosacral strain with spondylosis.

4.  After completing the above development and all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should note that the Veteran's reported stressor of a chemical fire aboard the U.S.S. Ranger is considered to be verified.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail. 

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. 

d)  The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in June 2005 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




